DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2022 was filed after the mailing date of the Notice of Allowance on 4/20/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 5-17 and 20 are allowed. As to claims 1, 16 and 20, references Bar-Zeev have been made of record as teaching an Augmented Reality (AR) scene image processing method, comprising: acquiring shooting pose data of an AR device; acquiring presentation special effect information of a virtual object corresponding to the shooting pose data in a reality scene based on the  shooting pose data and pose data of the virtual object in a three-dimensional scene model configured to represent the reality scene; and displaying an AR scene image through the AR device based on the presentation special effect information.
However, none of the prior art teaches or suggests wherein the three-dimensional scene model is generated in the following manner: acquiring multiple reality scene images corresponding to the reality scene; and generating the three-dimensional scene model based on the multiple reality scene images; wherein generating the three-dimensional scene model based on the multiple reality scene images comprises: extracting multiple feature points from each reality scene image of the multiple reality scene images; and generating the three-dimensional scene model based on the multiple feature points and a pre-stored three-dimensional sample image matched with the reality scene, wherein the pre-stored three-dimensional sample image comprises a pre-stored three-dimensional image representing a morphology feature of the reality scene, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID H CHU/Primary Examiner, Art Unit 2616